Citation Nr: 1543765	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-34 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran, whose death occurred in December 1989, served on active duty from December 1971 and February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.  It was most recently before the Board in June 2014, when the Board denied entitlement to service connection for the cause of the Veteran's death on the merits of that claim.  

An appeal followed to the U.S. Court of Appeals for Veterans Claims (Court) and the parties to that action thereafter jointly moved the Court to remand the Board's decision for additional action due to the Board's failure to comply with its duty-to-assist obligation.  The Court by its order of June 2015 granted the parties' motion and the case has since been returned to the Board for further review.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By its Joint Motion for Remand, as granted by the Court, the Board was found to have erred in basing its decision on an inadequate medical opinion obtained by VA in May 2000.  The parties before the Court noted that it was the appellant's assertion that the Veteran's service-connected schizophrenia caused him to self-medicate with intravenous drugs, use of which led to the onset of the human immunodeficiency virus (HIV) and which in turn contributed to the Veteran's death by bronchopneumonia and respiratory failure.  In denying the appellant's claim, the Board was found to have relied on expert medical opinion obtained by VA in May 2000 that the Veteran's intravenous drug use was not due to his service-connected schizophrenia and did not cause his fatal bronchopneumonia.  The basis of the parties' conclusion that the May 2000 opinion was inadequate was founded on the expert's statement that there was absolutely no documentation of a known or suspected diagnosis of acquired immunodeficiency syndrome (AIDS) in any medical records on file.  Yet, the parties noted that some records on file were in Spanish, that the medical expert conceded that he was unable to read Spanish, and that there was of record a report of a chest X-ray in October 1988 partially in Spanish, but with a handwritten interpretation in English, referencing AIDS.  In addition, the parties indicated that the medical expert in 2000 noted that that was no clear nexus between the Veteran's intravenous drug use and his service-connected schizophrenia, noting that the expert's use of the term, clear, was problematic and inconsistent with the appellant's burden of showing only that it was at least as likely as not that an etiological relationship was present.  

Moreover, the record contains the appellant's written statement, received by the Board in late July 2015, proferring new evidence and a waiver of AOJ review of that evidence.  That evidence, if any, is not now contained in either the actual or electronic claims folder and remand is required to obtain clarification from the Veteran as to any evidence submitted, a search for that evidence if so indicated, and as necessary, resubmission by the appellant of that evidence.  

Accordingly, this case is REMANDED for the following actions:

1.  Request that the appellant clarify in writing what evidence, if any, she submitted to the Board in late July 2015 along with her written statement and waiver of AOJ review.  If indicated, request that a search be undertaken for any such additional evidence and also request that the appellant resubmit that evidence to the AOJ for its inclusion in the claims folder and subsequent review by VA.  

2.  Ensure that all documents contained in the actual and virtual claims folder are translated from Spanish to English in their entirety.  

3.  Thereafter, obtain further medical opinion from a VA psychiatrist as to the issues presented by this appeal, including the relationship of the Veteran's service-connected schizophrenia to his intravenous drug usage, the relationship of the foregoing to any indicated diagnosis of HIV and/or AIDS, and the effect of the those entities, if any, in contributing materially and substantially in producing the Veteran's untimely death.  The claims folder in its entirety, both actual and virtual, should be provided to the VA psychiatrist for his/her review prior to responding to the following questions, which should be accompanied by a rationale and citation to the record for each such response:

(a)  What were the primary and contributory causes of the Veteran's death? 

(b)  Is it at least as likely as not (50 percent or greater probability) that any such cause or causes of death had its/their onset during military service rendered by the Veteran or any applicable presumptive period or are otherwise related to service or any inservice event?  

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's intravenous drug usage was part and parcel of his service-connected schizophrenia or otherwise caused or aggravated thereby?  This should entail a discussion of the role played by the Veteran's schizophrenia and its inter-relationship with the Veteran's intravenous drug usage and any subsequent onset of HIV and/or AIDS.  

(d)  Is it at least as likely as not (50 percent or greater probability) that any HIV or AIDS contracted by the Veteran was a direct or contributory cause of his death.  

(e)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's schizophrenia was such an active process that it was productive of such debilitating effects and general impairment of health to such an extent that would render a person materially less capable of resisting the effects of other disease or injury primarily causing death?  Notice is taken that where the service-connected disorder affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 

4.  Lastly, readjudicate the matter on appeal and if the benefit sought by the appellant is not granted to her satisfaction, provide her with a supplemental statement of the case that includes consideration of all of the evidence of record, including all of the evidence added to the file since entry of the most recent supplemental statement of the case and afford her a reasonable period for a response, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




